Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-10, 14, 16, 17, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over (Guo, EP 3261176 A2, IDS submitted on 6/24/2020, hereinafter Guo) in view of Yao (US 20200288364).
Referring to claim 20, Guo discloses a method for controlling signal measurements in a
wireless device with receiver beamforming capability (Abstract, Par. 52 and FIG. 12-14, “method for a wireless communications . . . user equipment . . . provides a UE beam sweeping number to a network node), the method being performed by a radio access node and comprising:
receiving an indication from the wireless device of a measurement requirement the wireless device is able to meet, wherein the measurement requirement is based on how the wireless device performs or will perform receiver beamforming, and wherein the receiver beamforming is performed in accordance with the indication of the measurement requirement (Fig. 12, Paragraph 52: "Figure 12 illustrates an example methodology for providing information related to UE beamforming from a UE device to a network”, “At Step 1202 of the flow diagram 1200, the UE device provides information related 
determining a configuration to meet as part of a signal measurement procedure based on the indication (Par. 54, lines 6-10, “Preferably, network provides the configuration information and/or the resource to the UE device to perform”. Note that the network provides configuration); and
configuring the wireless device to perform the signal measurement procedure adaptively in accordance with the determined measurement requirement (Paragraph 53: “The UE device would perform beam sweeping based on the beam sweeping number. For example, if the beam sweeping number is 2, the LIE device will generate two sets of beams. These two sets of beams will be generated in two separate time Intervals, back to back. The back lo back generation of the two sets at beams will resemble a sweep that will cover all possible directions from which the UE device expects to receive or send transmissions. In another example, if the beam sweeping number is 4, the UE device will generate four sets of beams in four back to back time intervals.” Par. 54, lines 6-10, “Preferably, network provides the configuration  information and/or the resource to the UE device to perform”). 
Guo is not relied on for determining a measurement requirement for the wireless device.
In an analogous art, Yao discloses determining a measurement requirement for the wireless device (Par. 16, “the first network device sends candidate cell measurement requirement to the terminal”. Note that the network sends measurement requirement to the terminal, thus, the network must determine the requirement first in order to send it).


Referring to claim 21, the combination of Guo/Yao discloses the method of claim 20, wherein the indication of the measurement requirement is implicit (Guo, Paragraph 48: "all or part of the above information can be explicitly or implicitly indicated during a procedure for entering connected Stale by the UE”).
Referring to claim 14, the combination of Guo/Yao discloses the method of claim 20,  further comprising configuring a procedure performed by the radio access node in accordance with the determined measurement requirement (Guo, Fig. 13: (1304); Paragraph 54: “At Step 71304, the network … node provides configuration information to the UE device or resource allocation information to the UE device, wherein the configuration or the resource is determined based on at least the information related to UE beamflorming”, Paragraph 84: “in an example in which the system 1700 represents the network, the network 1700 can receive communication from the UE device including the UE device’s beamforming information (e.g. the UE device's beam sweeping number) and provide configuration information and resource allocation to the UE device to assist the UE device in efficiency of UE beamforming utilization").
Claim 1 recites features analogous to the features of claim 20, except that claim 1 is directed to a wireless device communicating beamforming communication information to a base station, while claim 20 is directed to an access node communicating beamforming information to a wireless device. Thus, it is rejected for the same reasons as set forth above. 


Referring to claim 4, the combination of Guo/Yao discloses the method of claim 1, wherein
the radio node is another wireless device (Guo, Paragraph 59: “For example, the network node is a TRP. For example, the network node is a base station, For example, the network node is a 5G node., which a wireless device).
Referring to claim 5, the combination of Guo/Yao discloses the method of claim 1, wherein
the radio node is a radio access node (Guo, Paragraph 59: For example, the network node is a base station, For example, the network node is a 5G node., which a wireless device) .
Referring to claim 6, the combination of Guo/Yao discloses the method  of claim 1, wherein
the first indication is explicit (Guo, Paragraph 48: "all or part of the above information can be explicitly or implicitly indicated during a procedure for entering connected Stale by the UE).
implicitly indicated during a procedure for entering connected Stale by the UE).
Referring to claim 9, the combination of Guo/Yao discloses the method of claim 1, wherein
performing receiver beamforming includes beam sweeping (Guo, Par. 54: “Figure 13 illustrates another example methodology for providing information related to UE beamforming from a UE device to a
network, At step 1302 of the flow diagram 1300, a Newark node receives information related to UE beamforming from a UE device, including UE device's beam sweeping number.” itis noted that providing a beam sweeping number to the network implies that the US is performing beam sweeping.)
Referring to claim 10, the combination of Guo/Yao discloses the method of claim 1, wherein
the first indication includes a number of receiver beam sweeps required by the UE for performing a measurement (Guo, Paragraph 48 and Fig. 24, step (2405), “UE beamforming related information can include . . . the UE Beam sweeping number …, the above information can be indicated to the network by way of signaling that provides information about the LIE's capabiity.").
Claim 16 recites features analogous to the features of claim 1, except that claim 1 is a method performed by the UE transmitting information and claim 16 is device claim performing those steps. Concerning the processing circuitry, the UE of FIG 8 in Guo illustrates a wireless device capable of processing complex RF signaling, thus, it includes a processing circuitry, Thus, it is rejected for the same reasons as set forth above.
Referring to claim 23, the combination of Guo/Yao discloses the wireless device of claim 16, wherein performing receiver beamforming includes beam sweeping (Guo, Par. 53, beam sweeping).


.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (Guo, EP 3261176 A2, IDS submitted on 6/24/2020, hereinafter Guo) in view of Yao (US 20200288364) and further in view of well-known prior art (MPEP 2144.03). 
Referring to claim 11, the combination of Guo/Yao discloses the method of claim 10, but is not relied on for the number of receiver beam sweeps is based on a signal quality parameter of a signal to be measured.
Examiner takes official notice of the fact that determining the number of beam sweeps to be based on signal quality is well-known in the art. In fact, it is known to increase beam sweeping when a good signal is not received.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by providing that the number of beam sweeps would be adjusted based on signal quality so that an efficient beam forming matrix is formed. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 12, the combination of Guo/Yao discloses the method of claim 1, but is not relied on for the first indication includes an indication of whether the wireless device can adapt a number of receiver beam sweeps required for performing a measurement, wherein the adaptation is based on 
However, examiner takes official notice of the fact that communicating capabilities of the wireless device and network determining if the device can adapt and have such capability is well-known in the art.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by providing communications between the device and the network so the device’s capabilities and whether it can adapt or not are communticated to the network, so that proper changes could be made. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claims 8, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over (Guo, EP 3261176 A2, IDS submitted on 6/24/2020, hereinafter Guo) in view of Yao (US 20200288364) and further in view of Guo (US 20180034515, hereinafter Guo-4515)
Referring to claim 8, the combination of Guo/Yao discloses the method of claim 1. But is not relied on for: receiving an enabling/disabling indicator from the radio access node, the enabling/disabling indicator controlling whether the wireless device is allowed to
perform receiver beamforming.
Guo-4515 discloses receiving an enabling/disabling indicator from the radio access node, the enabling/disabling indicator controlling whether the wireless device is allowed to
perform receiver beamforming (Guo-4515, FIG. 14, and Par. 125, “Network, e.g. BS and/or TRP, would transmit an indication, e.g. via RRC message, to request the UE to enable UE beamforming for the following/subsequent transmission and reception” [0129] Network, e.g. BS and/or TRP, would transmit an indication to request the UE to disable UE beamforming for the following/subsequent transmission and reception).

Dependent claim 22 recites features analogous to the features of dependent claim 8. Thus, it is rejected for the same reasons as set forth above.
Referring to claim 15, the combination of Guo/Yao discloses the method of claim claim 20, but is not relied on for wherein configuring the wireless device includes configuring the wireless device to disable any receive beam sweeping or applying a number of receive beam sweeps not exceeding a threshold while performing a certain type of measurement.
However, Guo-4515 discloses configuring the wireless device to disable any receive beam sweeping or applying a number of receive beam sweeps not exceeding a threshold while performing a certain type of measurement (Guo-4515, FIG. 14, and Par. 125, “Network, e.g. BS and/or TRP, would transmit an indication, e.g. via RRC message, to request the UE to enable UE beamforming for the following/subsequent transmission and reception” [0129] Network, e.g. BS and/or TRP, would transmit an indication to request the UE to disable UE beamforming for the following/subsequent transmission and reception. Further note that due to alternative claim limitation only disable any receive beam sweeping is considered in the rejection).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by allowing the network to enable or disable certain aspects of beamforming, so that the UE would be in compliance with the network. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).